 

Exhibit 10.1

 

PATENT PURCHASE AGREEMENT

 

This Patent Purchase Agreement (“Agreement”) is made and entered into as of the
Closing Date, as defined below, by and between Circle Technology, Inc., a
Washington corporation having a principal place of business at 2926 NW 12th Ave,
Camas, WA 98607 (“Seller”), and Boxlight Corporation, a Nevada corporation
having a principal place of business at 1045 Progress Circle, Lawrenceville, GA
30024 (“Buyer”), each of Seller and Buyer a “Party”, and collectively, the
“Parties.”

 

WHEREAS, Seller is the sole and exclusive owner of all right, title and interest
in and to certain Transferred Patent Assets (as defined below);

 

WHEREAS, Seller is willing to sell the entire right, title and interest in and
to such Transferred Patent Assets to Buyer; and

 

WHEREAS, Buyer wishes to acquire such right, title and interest in and to such
Transferred Patent Assets on the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the mutual promises, covenants and other
valuable consideration, the Parties hereby agree as follows:

 

1 Definitions

 

“Affiliate” means, for an identified entity, any entity that is Controlled by,
Controls or is under common Control with such identified entity, but such entity
shall be deemed to be an Affiliate only for so long as such Control exists.

 

“Closing” or “Closing Date” means the date of the last dated signature of this
Agreement.

 

“Combined Royalties” has the meaning set forth in Section 5.2.

 

“Contracts” means each and every agreement, arrangement, commitment or other
understanding pursuant to which Seller or any of its Affiliates has granted any
Third Party any right, license, immunity from suit, covenant, or other
forbearance with respect to any of the Transferred Patent Assets.

 

“Control” (including “Controlled” and other forms) of an entity means: (a)
beneficial ownership (whether directly or indirectly through entities or other
means) of more than fifty percent (50%) of the outstanding voting securities of
that entity; or (b) in the case of an entity that has no outstanding voting
securities, having the power (whether directly or indirectly through entities or
other means) presently to designate more than fifty percent (50%) of the
directors of a corporation, or in the case of unincorporated entities, of
individuals exercising similar functions.

 

“Covered Product” means a hardware product or software that, in the course of
manufacture, use or sale would, in the absence of this Agreement, infringe one
or more claims of a Patent from the Transferred Patent Assets.

 

- 1 -

 

 

“Encumbrance” means one or more liens, mortgages, pledges, security interests,
prior assignments or any other restrictions on the sale, transfer, conveyance,
or exploitation of any of the Transferred Patent Assets.

 

“Financing Statement” means the UCC Financing Statement filed with the
Washington State Department of Licensing on April 14, 2016, having File Number
2016-105-3092-9 and identifying Seller as Debtor and Henry L.B. Wilder as
Secured Party.

 

“Inventors” means each of the individuals who is or could be identified as an
“inventor” on the Transferred Patent Assets.

 

“Licensing Royalties” has the meaning set forth in Section 5.2.

 

“Listed Assets” means each of the Patents and Patent Applications listed or
described in Exhibit A.

 

“Patent” means any granted patent, certificate of invention, registration, or
utility or industrial design regardless of jurisdiction.

 

“Patent Application” means any application for a patent, certificate of
invention, registration, or utility or industrial design including divisionals,
provisionals, substitutions, continuations, continuations-in-part, and
re-examinations regardless of jurisdiction.

 

“Patent Related Materials” means any and all non-privileged and non-work product
files, documents and materials (whether in electronic or tangible format) that:
(a) constitute, comprise or relate to the investigation, evaluation,
preparation, prosecution, maintenance, defense, enforcement, filing, issuance or
registration of any of the Transferred Patent Assets or any abandoned
application or expired provisional application in the same patent family as any
of the Transferred Patent Assets or claiming priority from or having priority
claims to any of the Transferred Patent Assets; or (b) help to support or
establish the dates of conception or reduction to practice of any inventions,
including, but not limited to, laboratory reports, invention disclosures and
inventor notebooks, and those portions of the laboratory and inventor notebooks
containing such information.

 

“Product Royalties” has the meaning set forth in Section 5.2.

 

“Purchase Price” has the meaning set forth in Section 5.1.

 

“Reseller” means any person or entity, other than Buyer, who has the right to
Sell Covered Products.

 

“Sales,” “Sell”, or “Sold” mean any sale, lease, license, permission to use or
other transfer of the right of possession or other conveyance.

 

“Seller Representative” means Steven Robert Hix.

 

“Third Party” means, for two entities, that such entities are not Affiliates.

 

- 2 -

 

 

“Transferred Patent Assets” means: (a) the Listed Assets; (b) any and all other
Patents and Patent Applications that claim priority from any of the Listed
Assets, including, without limitation any and all reexaminations, extensions,
reissues, divisionals, renewals, provisionals, substitutions, continuations and
continuations-in-part, and foreign Patents and Patent Applications; (c) any and
all other Patents and Patent Applications that are within the patent family of
any of the Patents and Patent Applications set forth under subsections (a) and
(b) above; and (d) any and all inventions and discoveries in the Patents and
Patent Applications set forth under subsections (a), (b) and (c) above.

 

“Wilder Lien” means the lien of Henry L.B. Wilder on certain of Seller’s assets,
which lien is evidenced by the Financing Statement.

 

2 Assignment, Further Assurances, Power of Attorney, Patent Related Materials,
Lien Release, Payment of Fees, and Broker Fees.

 

2.1 Assignment.

 

  (a) Subject to Buyer’s payment to Seller as provided in Section 5.1 below,
Seller, on behalf of itself and its Affiliates, hereby irrevocably agrees to and
on the Closing Date does hereby irrevocably sell, assign, transfer and convey to
Buyer the entire worldwide right, title and interest in and to the Transferred
Patent Assets and any and all other rights, claims and privileges pertaining to,
arising out of, or associated with the Transferred Patent Assets, including,
without limitation, the right to file, prosecute and maintain the Transferred
Patent Assets, and the right to seek equitable relief, sue and recover damages
for all past, present and future infringement of Patents included in or issuing
from the Transferred Patent Assets.

 

  (b) Subject to Buyer’s payment to Seller as provided in Section 5.1 below, to
the extent Seller Representative holds any right, title and interest in and to
the Transferred Patent Assets, Seller Representative hereby irrevocably agrees
to and on the Closing Date does hereby irrevocably sell, assign, transfer and
convey to Boxlight Seller Representative’s entire right, title and interest in
and to the Transferred Patent Assets and any and all other rights, claims and
privileges pertaining to, arising out of, or associated with the Transferred
Patent Assets, including, without limitation, the right to file, prosecute and
maintain the Transferred Patent Assets, and the right to seek equitable relief,
sue and recover damages for all past, present and future infringement of Patents
included in or issuing from the Transferred Patent Assets.

 

  (c) In connection with the foregoing, on or before fourteen (14) days after
the Closing Date, Seller shall deliver to Buyer a fully executed and notarized
form of patent assignment for the Listed Assets in the form attached hereto as
Exhibit B to the extent such form is necessary to effect the assignment
contemplated by this Agreement. The Parties agree that execution of such patent
assignment(s) is done solely for confirmation, and is not necessary to effect
the assignment contemplated by this Agreement.

 

- 3 -

 

 

2.2 Further Assurances.

 

  (a) Seller and Seller Representative shall, and shall cause their Affiliates
to, take all steps reasonably necessary to enable Buyer and its Affiliates to
enjoy to the fullest extent in the United States and all foreign jurisdictions
the right, title and interest to the subject matter assigned under Section 2.1.
Without limiting the scope of the foregoing, Seller and Seller Representative
shall, and shall cause its Affiliates to, at the reasonable request of Buyer,
promptly provide pertinent information, documents and testimony, to execute
petitions, oaths, declarations and all other papers and to provide all other
assistance reasonably necessary to: (a) evidence, record and perfect in Buyer
the assignment under Section 2.1; (b) comply with any duty of disclosure; (c)
file and prosecute any and all applications within the subject matter assigned
under Section 2.1; and (d) defend, prosecute and maintain any proceedings
involving the subject matter assigned under Section 2.1, including, but not
limited to, opposition proceedings, interference proceedings, priority contests,
reexamination and reissue proceedings, infringement actions and other court
actions. At the reasonable request of Buyer, Seller and Seller Representative
shall assist Buyer in obtaining from all Inventors the information, documents,
testimony and all other assistance reasonably necessary to take the actions
recited in clauses (a), (b), (c) and (d) in the prior sentence.

 

  (b) There may exist Patents and/or Patent Applications that, contrary to the
intent of this Agreement and the agreements entered into in connection with this
Agreement, existed as of the Closing and are discovered to have been
inadvertently retained by Seller or Seller Representative. Seller, Seller
Representative and Buyer shall, and shall cause their respective Affiliates to,
cooperate in good faith to promptly effect the transfer of such Patents and
Patent Applications to or by the appropriate party and shall not use the
determination that remedial actions need to be taken to alter the original
intent of Seller and Buyer with respect to the subject matter to be assigned to
Buyer under Section 2.1 (by way of example and not of limitation, if a Patent
Application within the patent family of a Patent or Patent Application within
the Listed Assets is not listed on Exhibit A, such Patent Application shall be
deemed to have been assigned, and was actually assigned, by Seller or Seller
Representative to Buyer pursuant to this Agreement).

 

2.3 Power of Attorney. Seller, on behalf of itself and its Affiliates, hereby
irrevocably appoints Buyer as its attorney in fact to undertake all acts legal
and reasonably necessary to evidence, effect, and record Seller’s sale,
assignment, transfer and conveyance to Buyer of, and to perfect Buyer’s interest
in, all right, title and interest in and to the Transferred Patent Assets as
described under Section 2.1 above. The foregoing appointment of Buyer as
Seller’s attorney in fact shall be deemed to be coupled with an interest of
Buyer in the Transferred Patent Assets.

 

2.4 Patent Related Materials. On or before fourteen (14) days after the Closing
Date: (a) Seller shall have delivered to Buyer or its designee, in a format
reasonably acceptable to Buyer, all Patent Related Materials in the possession
and/or control of Seller or its Affiliates or Seller Representative; and (b)
Seller shall have caused the delivery to Buyer or its designee of, or shall have
provided written instructions requiring the prompt delivery to Buyer or its
designee of, all Patent Related Materials in the possession of Seller, Seller
Representative, or its agents or attorneys.

 

- 4 -

 

 

2.5 Lien Release. On or before fourteen (14) days after the Closing Date, Seller
shall cause the Wilder Lien to be terminated. On or before fourteen (14) days
after the Closing Date, Seller shall file (or cause to be filed) with the
Washington State Department of Licensing a Form UCC3 termination with respect to
the Financing Statement.

 

2.6 Broker Fees. Seller is responsible for any brokerage commissions, finders’
fees, or similar compensation in connection with this Agreement based on any
arrangement or agreement made by or on behalf of Seller or its Affiliates.

 

3 Representations and Warranties of Seller and Buyer

 

Representations and Warranties of Seller. Except as otherwise provided for on
the Disclosure Schedule provided to Buyer in due course, Seller, on behalf of
itself and its Affiliates, each hereby represents and warrants to Buyer that as
of the Closing Date:

 

3.1 Organization. Seller is duly incorporated, validly existing and in good
standing under the laws of the State of Washington. Seller shall provide
evidence of same, to the satisfaction of Buyer on or before fourteen (14) days
after Closing. Seller is an entity that is not Controlled by any other entity.

 

3.2 Authority. Seller has all requisite power, legal right, capacity and
authority to enter into this Agreement and any related agreements to which it is
a party and to consummate the transactions contemplated hereby and thereby. This
Agreement and the transactions contemplated hereby have been approved by the
Board of Directors or other controlling body of Seller. Seller shall provide
evidence of same, to the satisfaction of Buyer, on or before fourteen (14) days
after Closing. The execution and delivery of this Agreement and any related
agreements to which Seller is a party and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary corporate action
on the part of Seller and no further action is required on the part of Seller or
its stockholders. Assuming the due authorization, execution and delivery by each
party, this Agreement and any related agreements constitute the valid and
binding obligations of Seller, enforceable against it in accordance with its
terms.

 

3.3 Consents. No consent or approval of any Third Party is required to be
obtained by Seller for the execution, delivery or performance of this Agreement
or any related agreement or the performance by Seller of the transactions
contemplated hereby and thereby.

 

3.4 Ownership.

 

  (a) Seller is the sole and exclusive owner, and has good and exclusive title
to, each of the Transferred Patent Assets, free and clear of any and all
Encumbrances. Seller shall provide evidence of the executed release of the
Wilder Lien on or before fourteen (14) days after the Closing Date. On or before
fourteen (14) days after the Closing Date, Seller shall provide evidence of
filing same with the Washington State Department of Licensing, to the
satisfaction of Buyer.

 

- 5 -

 

 

  (b) All inventions and discoveries in the Transferred Patent Assets were
developed solely by either: (i) employees of Seller and/or its Affiliates acting
within the scope of their employment; or (ii) Third Parties, in each case, who
have validly and irrevocably assigned all of their right, title and interest in
and to such inventions exclusively to Seller or its Affiliates.

 

  (c) All of the Transferred Patent Assets will be fully transferable, alienable
and licensable by Buyer and its Affiliates without restriction and without
payment of any kind to any Third Party.

 

  (d) Seller has obtained and properly recorded previously executed assignments
for each of the Transferred Patent Assets as necessary to fully evidence, record
and perfect Seller rights and title therein in accordance with the relevant
governing law and regulations in each applicable jurisdiction.

 

3.5 Maintenance. Except as provided in Section 3.5 of the Disclosure Schedule,
all necessary registration, maintenance and renewal fees in connection with each
of the Transferred Patent Assets have been made, and all necessary documents and
certificates in connection with such Patents have been filed with the relevant
patent (or other) authorities in the United States or foreign jurisdictions, as
the case may be, for the purposes of prosecuting, perfecting and maintaining
such Patents. Section 3.5 of the Disclosure Schedule contains a complete and
accurate list of: (a) all past or present proceedings or actions before any
court, tribunal or other similar body (including, but not limited to, the United
States Patent and Trademark Office or equivalent authority anywhere in the
world) related to necessary registration, maintenance and renewal fees in
connection with each of the Transferred Patent Assets; and (b) any actions that
must be taken within one hundred fifty (150) days after the Closing Date for the
purposes of obtaining, maintaining, perfecting, preserving or renewing any of
the Transferred Patent Assets, including, but not limited to, the payment of any
registration, maintenance or renewal fees or the filing of any responses to
office actions, documents, applications or certificates.

 

3.6 Validity. None of the Transferred Patent Assets previously have been found
invalid or unenforceable for any reason in any administrative, arbitration,
judicial or other proceeding. To the extent that Seller has claimed any special
status, including, but not limited to, “small entity status,” Seller was
qualified to do so at the time and none of the Transferred Patent Assets have at
any time been licensed, nor has any other right with respect to the Transferred
Patent Assets been granted, to any entity that was not a “small entity” or of an
equivalent status.

 

3.7 Enforceability. Neither Seller nor any of its Affiliates:

 

  (a) has any information, materials, facts, or circumstances, including, but
not limited to, any information or fact that would constitute prior art, that
may render any of the Transferred Patent Assets invalid or unenforceable, or may
materially affect any pending application for any of the Transferred Patent
Assets, other than official notices and cited prior art from patent offices in
the course of patent prosecution;

 

- 6 -

 

 

  (b) has received any written notice from any source alleging or otherwise
suggesting that the Transferred Patent Assets may be invalid, unpatentable or
unenforceable;

 

  (c) has misrepresented, or failed to disclose, any facts or circumstances in
any application for any of the Transferred Patent Assets that would constitute
fraud or a misrepresentation with respect to such application or that would
otherwise affect the validity or enforceability of any of the Transferred Patent
Assets;

 

  (d) has taken any action, or failed to take any action that would hinder,
restrict or impair, under any theory, including, but not limited to, laches or
estoppel, Buyer’s ability to assert or enforce any of the Transferred Patent
Assets; or

 

  (e) has put any Third Party on notice of any actual or potential infringement
of any of the Transferred Patent Assets or invited any Third Party to enter into
any license under any of the Transferred Patent Assets.

 

3.8 Government Rights. No government funding, facilities of a university,
college, other educational institution or research center, or funding from Third
Parties, was used in the development of any of the Transferred Patent Assets. No
current or former employee, consultant or independent contractor of Seller or
its Affiliates, who was involved in, or who contributed to, the creation or
development of any of the Transferred Patent Assets, has performed services for
the government during a period of time during which such employee, consultant or
independent contractor was also performing services for Seller or its
Affiliates.

 

3.9 Standard Setting Organizations.

 

  (a) Section 3.9 of the Disclosure Schedule contains a complete and accurate
list of all industry standards bodies or similar organizations that Seller or
any of its Affiliates is now or ever was a member or promoter of, or a
contributor to, or otherwise participated in.

 

  (b) Seller and its Affiliates are not and could not be, as a result of such
activities, (i) obligated to grant or offer to any Third Party any license or
right to any Transferred Patent Assets, or (ii) otherwise restricted or impaired
in its ability to assert or enforce any of the Transferred Patent Assets against
any Third Party.

 

  (c) Seller has provided to Buyer complete and accurate copies of all
agreements, policies and rules to which Seller or any of its Affiliates is a
party or by which Seller or any of its Affiliates is bound relating to
intellectual property rights of each standards body or similar organization
identified in Section 3.9 of the Disclosure Schedule.

 

3.10 Patent Related Materials. Section 3.10 of the Disclosure Schedule sets
forth a complete and accurate list of all Patent Related Materials of Seller and
its Affiliates that exist, and all such Patent Related Materials have been or
shall be delivered to Buyer pursuant to Section 2.4 above.

 

- 7 -

 

 

3.11 Contracts.

 

  (a) Section 3.11 of the Disclosure Schedule sets forth a complete and accurate
list of any and all Contracts.

 

  (b) No party to any such Contract is in breach thereof. The consummation of
the transactions contemplated by this Agreement will neither violate nor result
in the breach, modification, cancellation, termination or suspension of any
provision in any Contract.

 

3.12 No Adverse Effect. Neither this Agreement nor the transactions contemplated
by this Agreement, including, but not limited to, the assignment to Buyer of the
Transferred Patent Assets, by operation of law or otherwise, will result in: (a)
any Third Party being granted rights or access to any intellectual property
rights, technology or otherwise of Buyer or any of its Affiliates; (b) Buyer or
any of its Affiliates granting to any Third Party any right to their respective
intellectual property rights, technology or otherwise; or (c) Buyer or any of
its Affiliates being bound by, or subject to, any non-compete, covenant not to
sue or other restriction on the operation or scope of their respective
businesses.

 

3.13 Bankruptcy Proceedings. Neither Seller nor any of its Affiliates is a party
to, nor has any such entity entered into or been a party to, any bankruptcy or
similar proceedings that relate to the Transferred Patent Assets.

 

3.14 Fraudulent Conveyance. Seller has no intent to impair its creditors and has
no other unreasonable or illegal intent in executing this Agreement or
performing its obligations hereunder, and Seller has no intent to conceal,
dispose without compensation or otherwise impair its creditors in relation to
the Purchase Price Seller will receive from Buyer.

 

3.15 No Other Patent Rights. There are no other patents or patent applications
currently owned by Seller or any of its Affiliates, or to which it had prior
rights, that are pertinent to the subject matter of the Transferred Patent
Assets, but that: (a) are not included in the Transferred Patent Assets being
purchased by and assigned to Buyer pursuant to this Agreement; or (b) would
interfere with the exercise by Buyer or its designees of the ownership and other
rights being transferred pursuant to this Agreement.

 

Representations and Warranties of Buyer.

 

Buyer, on behalf of itself and its Affiliates, hereby represents and warrants to
Seller that as of the Closing Date:

 

3.16 Buyer is a public company duly formed, validly existing, and in good
standing under the laws of the jurisdiction of its formation.

 

3.17 Buyer has all requisite power and authority to (i) enter into, execute, and
deliver this Agreement, and (ii) perform fully its obligations hereunder.

 

- 8 -

 

 

THE WARRANTIES SET FORTH IN SECTION 3 ABOVE ARE PROVIDED IN LIEU OF, AND EACH
PARTY HEREBY DISCLAIMS, ALL OTHER WARRANTIES, EXPRESS AND IMPLIED, RELATING TO
THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO THE IMPLIED
WARRANTIES OF MERCHANTIBILITY, FITNESS FOR A PARTICULAR PURPOSE, AND
NON-INFRINGEMENT OF THIRD PARTY RIGHTS.

 

4 Conditions to Purchase of Transferred Patent Assets

 

4.1 Purchase Conditions. Buyer’s obligation to consummate the transaction set
forth in this Agreement is conditioned on the following being met on or before
fourteen (14) days after the Closing Date:

 

  (a) Delivery of Documents. Seller shall have delivered to Buyer or its
designee each of the documents provided for under Sections 2.1 (Assignment) and
2.4 (Patent Related Materials).

 

  (b) Compliance with Agreement. Seller and its Affiliates shall have performed
and complied with all of the obligations that are to be performed or complied
with by it on or before fourteen (14) days after the Closing Date. If Seller
reasonably requires additional time to perform or comply with any such
obligation, Buyer shall accommodate any reasonable extensions requested from
Seller, such extensions not to exceed an additional fourteen (14) days.

 

  (c) Representations and Warranties True. To the best of Seller’s knowledge and
belief, all of the Seller representations and warranties are true and correct
and Seller will provide the evidence set forth in Section 3 (Organization),
(Authority) and (Ownership) on or before fourteen (14) days after Closing.

 

  (d) Transferred Patent Assets not Abandoned. Except for the abandoned
application US 2018/0034877 (US 15/728,422), abandoned application US
16/575,303, abandoned PCT Patent Application and abandoned provisional Patent
Applications listed in Exhibit A, as of the Closing Date none of the Transferred
Patent Assets have expired, lapsed, been abandoned or deemed to have been
withdrawn. Except for those items listed in Section 3.5 of the Disclosure
Schedule, any actions that must be taken within sixty (60) days after the
Closing Date for the purposes of obtaining, maintaining, perfecting, preserving
or renewing any of the Transferred Patent Assets, including, but not limited to,
the payment of any registration, maintenance or renewal fees or the filing of
any responses to office actions, documents, applications or certificates will be
taken by the Seller prior to Closing.

 

5 Consideration and Payments.

 

5.1 Payment of Purchase Price. In consideration of Seller’s sale, assignment,
transfer, conveyance and delivery of the purchased assets to Buyer, Buyer will
pay to Seller an amount of One Hundred Thousand Dollars (US $100,000) (“Purchase
Price”) and Combined Royalties provided in Section 5.2 below. The Purchase Price
will be paid in cash as follows:

 

- 9 -

 

 

a. $25,000 payable on or before fourteen (14) days after signing this Agreement

 

b. $25,000 payable on or before October 15, 2020

 

c. $50,000 payable on or before November 15, 2020

 

Payments will be made by wire transfer of immediately available funds to such
account designated by Seller in Exhibit C attached hereto. Notwithstanding
Section 7.10 Modification; Waiver below, the Parties acknowledge and agree that
Exhibit C will be amended after Closing to include Seller’s escrow account
information, and that no written assent by either party will be required for
such amendment to be effective.

 

5.2 Combined Royalties. Buyer has Sold and intends to develop and Sell Covered
Products, including software applications and hardware products that utilize
software. Buyer agrees to pay Seller a royalty on revenues received by Buyer or
its Affiliates from the Sale by Buyer, its Affiliates and Resellers of Covered
Products, licenses for Covered Products, and licenses to one or more Transferred
Patent Assets, for a period beginning on the Closing Date and ending four (4)
years from the Closing Date.

 

  (a) For each Sale in the U.S. of a particular Covered Product or a particular
software application license for a Covered Product, the royalty will be paid
equal to Five Dollars ($5.00) per Covered Product Sold or Five Dollars ($5.00)
per license for a Covered Product Sold (“Product Royalties”).

 

  (b) For all other revenues related to a Transferred Patent Asset and received
by Buyer or its Affiliates from any third party, including patent licensing
fees, Buyer will pay Seller a royalty of Ten Percent (10%) of the relevant Sale
amount (“Licensing Royalties,” and together, with Product Royalties, “Combined
Royalties”).

 

  (c) Buyer will provide a quarterly report to Seller of Combined Royalties
following each calendar quarter and will provide such report and pay Seller the
amount of Combined Royalties due for such calendar quarter within seventy-five
(75) days of the end of such calendar quarter, beginning with the first full
calendar quarter after the Closing Date. Such quarterly report shall include at
least (1) for each Covered Product sold or licensed, the product name and number
of units sold or licensed; (2) for Licensing Royalties, the nature of the
license and the compensation to be received by Seller; and (3) the royalties
payable thereon calculated in the manner required in this Section 5.2.

 

  (d) Buyer’s obligations under this Section 5.2 shall continue until all
quarterly reports for the four-year term of Buyer’s royalty obligation have been
provided to Seller and the amounts due to Seller as shown in such quarterly
reports have been paid by Buyer to Seller.

 

- 10 -

 

 

5.3 Accounts. Licensee shall keep at its usual place of business true and
particular accounts of all matters connected with the manufacture and Sale of
Covered Products and shall keep books of accounting relating to the Combined
Royalties payable hereunder containing complete and accurate accounts in
sufficient detail as may be necessary or proper for enabling the amount of such
Combined Royalties to be conveniently ascertained. Upon Seller’s request given
at least 30 days in advance, and no more than once per year, Buyer shall produce
records and other evidence necessary to verify any payment of Combined Royalties
or report required under the Agreement.

 

6 Press Release, Buyer Confidential Information and Confidentiality of
Agreement.

 

6.1 Press Release. From and after the date of this Agreement, neither Seller nor
any of its Affiliates may issue any press release or make any public statement
regarding this Agreement or the transactions contemplated herein, without the
prior written consent of Buyer with respect to the form and content of any such
release or statement.

 

6.2 Buyer Confidential Information. On and after the date of this Agreement, any
and all Patent Related Materials, whether actually delivered to Buyer pursuant
to Section 2.4 or not, shall automatically and immediately become and shall for
all purposes be deemed to be “Buyer Confidential Information.” Seller shall, and
shall ensure its Affiliates: (a) treat as confidential all Buyer Confidential
Information; (b) not use any Buyer Confidential Information except as expressly
authorized in writing by Buyer; and (c) use at least the same degree of care in
keeping the Buyer Confidential Information confidential as Seller and its
Affiliates uses to safeguard information of like importance (but in no event
less than reasonable care) from unauthorized disclosure, duplication, removal
and misuse.

 

6.3 Confidentiality of Agreement. Seller agrees, on behalf of itself and its
Affiliates, that only after a public announcement by Buyer regarding this
Agreement, shall Seller and/or its Affiliates be entitled to disclose the
general nature of this Agreement but that the terms and conditions of this
Agreement, to the extent not already disclosed pursuant to Section 6.1 above,
shall be treated as confidential information and that neither Party will
disclose such terms or conditions to any Third Party without the prior written
consent of the other Party, provided, however, that each Party may disclose the
terms and conditions of this Agreement:

 

  (a) as required by any court or other governmental body;

 

  (b) as otherwise required by law;

 

  (c) as otherwise may be required by applicable securities and other law and
regulation, including, but not limited to, to legal and financial advisors in
their capacity of advising a Party in such matters;

 

  (d) to legal counsel of the Parties, accountants, and other professional
advisors;

 

  (e) in confidence, to banks, investors and other financing sources and their
advisors;

 

- 11 -

 

 

  (f) in connection with the enforcement of this Agreement or rights under this
Agreement;

 

  (g) during the course of litigation so long as the disclosure of such terms
and conditions are restricted in the same manner as is the confidential
information of other litigating parties and so long as: (i) the restrictions are
embodied in a court-entered protective order limiting disclosure to outside
counsel; and (ii) the disclosing Party informs the other Party in writing at
least ten (10) business days in advance of the disclosure and shall discuss the
nature and contents of the disclosure, in good faith, with the other Party; or

 

  (h) in confidence, in connection with an actual or prospective merger or
acquisition or similar transaction.

 

  (i) For the avoidance of doubt, upon execution of this Agreement, or
thereafter, Buyer, in its discretion, shall be entitled to file a copy of this
Agreement with the U.S. Securities and Exchange Commission.

 

7 Miscellaneous

 

7.1 LIMITATION OF LIABILITY. SELLER’S TOTAL LIABILITY UNDER THIS AGREEMENT WILL
NOT EXCEED THE SUM OF THE PURCHASE PRICE AND SOFTWARE ROYALTIES PAID BY BUYER.
BUYER’S TOTAL LIABILITY UNDER THIS AGREEMENT WILL NOT EXCEED THE SUM OF THE
PURCHASE PRICE AND SOFTWARE ROYALTIES PAID BY BUYER. THE PARTIES ACKNOWLEDGE
THAT THE LIMITATIONS ON POTENTIAL LIABILITIES SET FORTH IN THIS SECTION 7.1 WERE
AN ESSENTIAL ELEMENT IN ESTABLISHING THE CONSIDERATION UNDER THIS AGREEMENT.

 

7.2 LIMITATION ON CONSEQUENTIAL DAMAGES. IN NO EVENT WILL EITHER PARTY BE LIABLE
FOR ANY INDIRECT, PUNITIVE, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT, OR FOR LOSS OF PROFITS OR ANY
OTHER ECONOMIC LOSS, HOWEVER IT ARISES AND UNDER ANY THEORY OF LIABILITY,
WHETHER IN AN ACTION FOR CONTRACT, WARRANTY, STRICT LIABILITY, TORT (INCLUDING
NEGLIGENCE) OR OTHERWISE, REGARDLESS OF WHETHER THE PARTIES HAVE BEEN ADVISED
ABOUT THE POSSIBILITY OF SUCH DAMAGE OR LOSS AND NOTWHITSTANDING THE FAILURE OF
ESSENTIAL PURPOSE OF ANY REMEDY. THE PARTIES ACKNOWLEDGE THAT THESE EXCLUSIONS
OF POTENTIAL DAMAGES AND LOSSES SET FORTH IN THIS SECTION 7.2 WERE AN ESSENTIAL
ELEMENT IN ESTABLISHING THE CONSIDERATION UNDER THIS AGREEMENT.

 

7.3 Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be (a) mailed by first class air mail
(registered or certified if available), postage prepaid, or otherwise delivered
by hand, by messenger, addressed to the addresses first set forth above, or (b)
delivered by facsimile to the facsimile number provided by the recipient. Each
party may change its address or facsimile number for notices by providing a
notice to the other party in the manner set forth herein. Such notices shall be
deemed to have been effective when delivered or, if delivery is not accomplished
by reason of some fault or refusal of the addressee, when tendered (which
tender, in the case of mail, shall be deemed to have occurred upon posting, and
in the case of facsimile, shall be deemed to have occurred upon transmission).
All notices shall be in English.

 

- 12 -

 

 

7.4 Governing Law & Venue. This Agreement shall be governed by and interpreted
in accordance with U.S. federal law and/or the laws of the State of Washington,
without reference to conflict of laws principles and all disputes arising under
this Agreement shall be subject to the exclusive jurisdiction and venue of the
courts of the State of Washington or of the Federal courts sitting in King
County and each Party hereby irrevocably waives any objections to and hereby
submits to such jurisdiction and venue. Each of the Parties hereby waives the
application of the United Nations Convention on the International Sales of Goods
to this Agreement.

 

7.5 Assignment. This Agreement is personal to the Parties, and the Agreement
and/or any right or obligation hereunder is not assignable, whether in
conjunction with a change in ownership, merger, acquisition, the sale or
transfer of all, or substantially all or any part of a Party’s business or
assets or otherwise, voluntarily, by operation of law, reverse triangular merger
or otherwise, without the prior written consent of the other Party, which
consent may be withheld at the sole discretion of such other Party, provided
that Buyer shall be free to assign this Agreement at its discretion to any Third
Party. Any purported or attempted assignment or transfer in violation of the
foregoing shall be deemed a material breach of this Agreement and shall be null
and void. Subject to the foregoing, this Agreement shall be binding upon and
inure to the benefit of the Parties and their permitted successors and assigns.

 

7.6 Dispute Resolution. In the event of any dispute between the Parties
regarding performance under this Agreement, the Parties will be bound, for a
maximum period of thirty (30) days, to discuss in good faith an amicable
resolution to such dispute. Each Party shall designate a representative with
authority to resolve the dispute to enter into discussions within thirty (30)
days of a Party’s request for negotiation.

 

7.7 No Rule of Strict Construction. Regardless of which Party may have drafted
this Agreement or any part thereof, no rule of strict construction shall be
applied against either Party.

 

7.8 Severability. If any section, or paragraph, or provision or clause of any
thereof in this Agreement shall be found or be held to be invalid or
unenforceable in any jurisdiction in which this Agreement is being performed,
the remainder of this Agreement shall be valid and enforceable and the Parties
shall negotiate, in good faith, a substitute, valid and enforceable provision
which most nearly effects the Parties’ intent in entering into this Agreement.

 

7.9 Entire Agreement. This Agreement (including, but not limited to, all
exhibits hereto, which are incorporated herein by this reference as though fully
set forth in the body of this Agreement) embodies the entire understanding of
the Parties with respect to the subject matter hereof, and merges all prior oral
or written communications between them, and neither of the Parties shall be
bound by any conditions, definitions, warranties, understandings, or
representations with respect to the subject matter hereof other than as
expressly provided herein. No oral explanation or oral information by either
Party hereto shall alter the meaning or interpretation of this Agreement.

 

- 13 -

 

 

7.10 Modification; Waiver. No modification or amendment to this Agreement, nor
any waiver of any rights, will be effective unless assented to in writing by the
Party to be charged, and the waiver of any breach or default will not constitute
a waiver of any other right hereunder or any subsequent breach or default.

 

7.11 No Third Party Beneficiaries. This Agreement has been made and is made
solely for the benefit of Seller, Buyer and their respective Affiliates and
permitted successors and assigns. Nothing in this Agreement is intended to
confer any rights or remedies under or by reason of this Agreement on any
persons or entity other than the Parties to this Agreement, their respective
Affiliates and their respective permitted successors and assigns. Nothing in
this Agreement is intended to relieve or discharge the obligation or liability
of any Third Party to any Party to this Agreement.

 

7.12 Relationship of Parties. The Parties hereto are independent contractors.
Nothing contained herein or done in pursuance of this Agreement shall constitute
either Party the agent of the other Party for any purpose or in any sense
whatsoever, or constitute the Parties as partners or joint venturers.

 

7.13 Counterparts. This Agreement may be executed in two (2) or more
counterparts, all of which, taken together, shall be regarded as one and the
same instrument.

 

7.14 Signatures. The Parties may exchange signatures on this Agreement by email
or facsimile, and any copy of a signature so transmitted will be binding and
effective as an original.

 

SIGNATURE PAGE NEXT PAGE

 

- 14 -

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be signed
by duly authorized officers or representatives as of the date first above
written.

 

CIRCLE TECHNOLOGY, INC.         By: /s/ Steve Hix   Name: Steve Hix   Title:
President   Date: September 23, 2020         BOXLIGHT CORPORATION         By:
/s/ Michael Pope   Name: Michael Pope   Title: CEO   Date: September 23, 2020  

 

- 15 -

 

 

DISCLOSURE SCHEDULE - SECTIONS 3.5, 3.9, 3.10 and 3.11

 

Section 3.5 -

 

Re - US 2018/0034877 (US 15/728,422) - Closed Network Video Presentation:

Note - The claims in this case were rejected under non-statutory double
patenting over claims 1-18 of US 9,787,738, and under 35 U.S.C. § 103 as being
obvious over US 2014/0090003 in view of US 2012/0082226. The Office Action was
Non-Final and was mailed on 08/27/2018.

 

A response to the 8/27/2018 Office action was filed on 12/27/2018. A Final
Office Action was mailed on April 18, 2019, rejecting claims 1-5, 7-13, and
15-19 under 35 U.S.C. § 103 as being obvious over US 2014/0090003 in view of US
2012/0082226. The 3-month deadline for response falls on July 18, 2019, and the
non-extendible 6-month deadline for response falls on October 18, 2019. A
response to this Final Office Action was not filed and this application has gone
abandoned.

 

To preserve the subject matter of US 2018/0034877 (US 15/728,422), on September
18, 2019 Continuation application Serial No. 16/575,303 was filed claiming
priority to pending parent application US 15/728,422. Filing, search and
examination fees for this Continuation application have not been paid. The
assignment of this application to Circle was recorded in the USPTO on September
18, 2019. A Notice to File Missing Parts was mailed October 3, 2019. The
two-month deadline for paying the filing fees and surcharge fell on December 3,
2019, with extensions of time available under 37 CFR 1.136(a). Note: A petition
for extension of time in the corresponding parent application Serial No.
15/728,422 was not filed with this application. A Notice of Abandonment for this
application was mailed on June 3, 2020.

 

To ensure co-pendency with the parent application, an identical Continuation
application Serial No. 16/579,640 claiming priority to pending parent
application US 15/728,422 was filed on September 23, 2019, along with the
appropriate petition for extension of time in the parent application. A Notice
to File Missing Parts was mailed October 9, 2019. Filing, search, examination,
surcharge and extension of time fees for this Continuation application were paid
on May 8, 2020. The assignment of this application to Circle was recorded in the
USPTO on September 23, 2019.

 

In Continuation application Serial No. 16/579,640, a Non-Final Office Action
rejecting claims 1-17 was mailed on September 17, 2020. A response to this
Office Action is due on December 17, 2020, and the non-extendible 6-month
deadline for response falls on March 17, 2021.

 

The first maintenance fee for U.S. Patent 8,898,449 was paid on November 20,
2018.

 

The first maintenance fee for U.S. Patent 9,167,040 was paid on October 15,
2019.

 

The first maintenance fee for U.S. Patent 9,787,738 is due on April 10, 2021.

 

Section 3.9 - None

 

- 16 -

 

 

Section 3.10:

 

  1. File History of US 8,898,449;

 

  2. File History of US 9,167,040;

 

  3. File History of 9,787,738

 

  4. File History of US Ser. No. 16/579,640

 

  5. File History of US Ser. No. 16/575,303;

 

  6. File History of US Ser. No. US 2018/0034877 (US 15/728,422);

 

  7. File History of PCT/US2013/46517;

 

  8. File History of US 61/661,733;

 

  9. File History of US 61/907,936;

 

  10. File History of US 62/013,093;

 

  11. “Circle Desktop App Flowchart V1.0.0” dated 6/4/2012

 

  12. “Patent Possibilities” document dated 2/1/13

 

  13. “Patent Discussions” document dated 3/13/13

 

  14. “Patent Topics” document dated 3/13/2013

 

  15. “Development Plan” document dated 2/8/13

 

  16. Invention disclosure form related to US 8,898,449 - Closed Network
Presentation;

 

Section 3.11 – None

- 17 -

 

 

EXHIBIT A

 

LISTED ASSETS

 

PATENTS:

 

US 8,898,449 - Closed Network Presentation

 

US 9,167,040 -Closed Network Presentation with External Router

 

US 9,787,738 - Closed Network Video Presentation

 

PATENT APPLICATIONS:

 

US Ser. No. 16/579,640 – Closed Network Video Presentation

 

Abandoned US Ser. No. 16/575,303 - Closed Network Video Presentation

 

Abandoned US 2018/0034877 (US 15/728,422) - Closed Network Video Presentation

 

Abandoned PCT application: PCT/US2013/46517

 

Provisional Patent Application 61/661,733

 

Provisional Patent Application 61/907,936

 

Provisional Patent Application 62/013,093

 

INVENTION DISCLOSURES

 

The Patent Related Materials include an invention disclosure form related to US
8,898,449 - Closed Network Presentation.

 

- 18 -

 

 

EXHIBIT B

 

FORM OF ASSIGNMENT

 

[ex10-1_001.jpg]

 

- 19 -

 

 

EXHIBIT C

 

ACCOUNT INFORMATION

 

[To be provided by Seller after Closing]

 

- 20 -

 